Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending in this application. Claims 1-3 are currently amended. Claims 4-6 are withdrawn and currently amended.

Response to Arguments
Applicant’s arguments with respect to claims 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 line 24, “and to into the opening” should be –and into the opening--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenzon (US20170263402A1) and further in view of Borg (US20130056344A1) and Fukuyama (US8716615B2).
Regarding claim 1, Lorenzon teaches an electric circuit breaker device (i.e. pyrotechnic circuit breaker 1) (fig.7) comprising: in a housing (i.e. body 2) (fig.7), an igniter (i.e. igniter 4) (fig.7), a rod-like projectile (i.e. piston 5) (fig.7), and a conductor portion (i.e. bus bar 6) (fig.7) for forming a part of an electric circuit (implicit function of circuit breaker), the igniter, the rod- like projectile, and the conductor portion being arranged in this order (implicit, as seen in fig.7) in a cylindrical space (implicit, cylindrical shape as seen in fig.7) formed from a first end portion of the housing (e.g. portion of housing closest to retainer 3) (fig.7) toward a second end portion (e.g. portion of housing closest to drawer 7) (fig.7) opposite to the first end portion in a housing axial direction (implicit, as seen in fig.7), and an insulating closed space (i.e. receiving groove 72) (fig.7) (also refer to [0087], improves the electrical insulation between these two portions of the bus bar 6 for reliably breaking the associated circuit) between the second end portion of the housing and the conductor portion (implicit, as seen in fig.7), wherein the conductor portion is a plate portion (implicit, as seen in fig.7) (also refer to [0073], insertion slot adapted to receive the bus bar 6) including a first connection portion and a second connection portion 
Lorenzon does not teach housing and rod-like projectile to be made of synthetic resin. Lorenzon also does not teach 2mm ≥ W1 - L1 ≥ 0.25 mm. Lorenzon also does not teach to cut off the pressed portion from the rest part of the cut portion and to move that portion as a separate cut piece to the closed end surface within the insulated closed space.
Borg teaches in a similar field of endeavor of electric circuit breaker with pyrotechnic actuation, that housing is made of synthetic resin ([0011], plastic potting the outer housing) and cut off the pressed portion (e.g. partition 19a) (fig.6B) from the rest part of the cut portion (e.g. rectangular conductive blade 19) (fig.6A & 6B) and to move that portion as a separate cut piece to the closed end surface within the insulated closed space (implicit, as seen in fig.6B).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the synthetic resin housing in Lorenzon, as taught by Borg, as it provides the advantage of low mass and low bulk of circuit breaker and is particularly well suited to automated series production.
Lorenzon and Borg do not teach rod-like projectile to be made of synthetic resin and 2mm ≥ W1 - L1 ≥ 0.25 mm.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have optionally included the synthetic resin rod-like projectile in Lorenzon and Borg, as taught by Fukuyama, as it provides the advantage of heat resistance and high mechanical strength.
Lorenzon, Borg and Fukuyama do not teach W1 - L1 ≥ 0.25 mm.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have a relationship of W1 - L1 ≥ 0.25 mm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lorenzon, Borg and Fukuyama to provide the advantage of appropriate movement of rod-like projectile into the opening portion.
Regarding claim 2, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 1, wherein for the insulating closed space, the width (W1) of the opening portion and a width (W2) of the closed end surface (Lorenzon, e.g. width W2 at the end of receiving groove 72 opposite to the opening portion tapers to a point) (fig.7) have a relationship of W1 > W2 (Lorenzon, implicit, as seen in fig.7), and the width (W2) of the closed end surface and the width (L1) of the end portion of the rod-like projectile have a relationship 
Regarding claim 3, Lorenzon, Borg and Fukuyama teach the electric circuit breaker device according to claim 1, wherein for the insulating closed space, the width (W1) of the opening portion and a width (W2) of the closed end surface (Lorenzon, e.g. width W2 at the end of receiving groove 72 opposite to the opening portion tapers to a point) (fig.7) have a relationship of W1 > W2 (Lorenzon, implicit, as seen in fig.7), the width (W2) of the closed end surface and the width (L1) of the end portion of the rod-like projectile have a relationship of W2 < L1 (Lorenzon, implicit, as seen in figs.7 and 9), and thereby the electric circuit breaker is capable of extinguishing an arc generated when the conductor portion is cut (Borg, [0016], According to the variants defined above… Better electric isolation is thus obtained) (it is necessarily true that the circuit breaker is capable of extinguishing an arc generated, as the cut off portion is separated in the same way as current application), and the four side surfaces from the opening portion to the closed end surface are continuous inclined surfaces (Lorenzon, [0086], receiving groove 72 having a triangular or globally triangular section).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gonthier (US10622179B2) (figs. 4A, 4B and 4C).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        03/11/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839